DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-2), Species A (Fig. 2) in the reply filed on 3/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Species A (Fig. 2) was elected. 
Fig. 2 does not show an upstream heat exchanger; Fig. 3 shows an upstream heat exchanger 215. Therefore, the upstream heat exchanger (see claims 3, 12) must be shown in Fig. 2 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 7-8, 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Species A drawn to Fig. 2 was elected, but Fig. 2 does not show an upstream heat exchanger. Therefore, claims 3, 5, 7-8, 12-18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunkel (US 5582012) in view of Banszky (US 20130186132) and Mak (US 20170131027). 
Regarding claim 1,
Referring to Fig. 2, Tunkel teaches a method for cooling a flow of natural gas feedstock supplying a conventional natural gas liquefication plant (see abstract), the method comprising: directing a first portion 26 of a natural gas flow 22 directed to a natural gas letdown facility (e.g. element 14 and pressure letdown valve 16) to a first non-freezing vortex tube 28, wherein a first connection (e.g. connection at portion 26) to the natural gas flow corresponding to the first portion is located upstream of the natural gas letdown facility; connecting a cold outlet 30 of the first non-freezing vortex tube to a coolant input of a feed gas heat exchanger 32; directing a coolant output of the feed gas heat exchanger to join with a hot outlet 34 of the first non-freezing vortex tube to form a combined outlet gas flow 40; and directing the combined outlet gas flow to join a low-pressure natural gas flow 36 downstream of the natural gas letdown facility. 
Tunkel does not teach directing a second portion of the natural gas flow sourced from upstream of the natural gas letdown facility from a second connection to a dryer, wherein the second connection is separate from the first connection; cooling the second portion of the natural gas by flowing the second portion through the feed gas heat exchanger cooled by gas sourced from the cold outlet of the first non-freeze vortex tube. 
Referring to Figs. 1-2, Banszky, directed to a system and method of capturing, processing, and utilizing natural gas, teaches a natural gas flow sourced from upstream of a natural gas letdown facility 134 from a second connection to a dryer 28 (see Fig. 1), wherein a second connection is separate from the first connection; cooling the second portion of the natural gas by flowing the second portion through a feed gas heat exchanger 147 cooled by gas sourced from a cold outlet of a first non-freeze vortex tube 122. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Tunkel by Banszky with the motivation of removing saturated water (see Banszky, par. 28), while also controlling the temperature of the gas sourced from the cold outlet. 
Tunkel does not teach directing the cooled second portion of natural gas flow from the feed gas heat exchanger to an expansion turbine and refrigeration cold box system for the production of liquid natural gas. 
Mak, directed to systems and methods for LNG refrigeration and liquefaction, teaches directing a flow of natural gas to an expansion turbine 150 and refrigeration cold box system 126 for the production of liquid natural gas. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Tunkel as modified above by Mak with the motivation of utilizing the turbine and cold box for useful power production. 
Regarding claim 2,
Tunkel does not teach where a first non-freezing vortex tube cold outlet flow volume is between 40%-70% of a first non-freezing vortex tube inlet flow volume.
Tunkel does, however, disclose some unspecified ratio of a first non-freezing vortex tube cold outlet flow volume to a first non-freezing vortex tube inlet flow volume. The ratio of a first non-freezing vortex tube cold outlet flow volume to a first non-freezing vortex tube inlet flow volume is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the amount of cold fluid available for heat exchanger 32. Therefore, since the general conditions of the claim, i.e. ratio of a first non-freezing vortex tube cold outlet flow volume to a first non-freezing vortex tube inlet flow volume, was disclosed in the prior art by Tunkel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide a first non-freezing vortex tube cold outlet flow volume is between 40%-70% of a first non-freezing vortex tube inlet flow volume. 
Regarding claims 9-11, 19, 
The subject matter of claims 9-11, 19 are directed towards essentially the same subject matter as claims 1-2 and has been addressed in the rejection of claims 1-2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763